DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group in the reply filed on 08/18/2022 is acknowledged.
During a telephone conversation with Beverly Lubit on 08/31/2022 a provisional election of species was made without traverse to prosecute the invention of Group IAffirmation of this election must be made by applicant in replying to this Office action. Limitations from claims 4 (lines 5-6) and 5 (lines 3-4) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
The instant application claims priority to U.S. Provisional Application no. 62/908,326 filed on 09/30/2019. Priority is given for all claims to the prior-filed U.S. Provisional Application no. 62/908,326 filed on 09/30/2019. 
Claims 1-14 are pending in the instant application. In light of the restriction and the election of species in which claims 8-14 were withdrawn, claims 1-7 are further examined on the merits herein.  

Specification
The disclosure is objected to because of the following informalities: 
The paragraph numbering in the specification does not stay consistent throughout. 
The specification refers to tables 7, 8a-8d, 9, 10a-b, and 13 that are not included in the disclosure of the instant application (para. 0085, 0090, 0101, 0139, 0147-0148, 0156, 0163-0164).
	The words polyurethanes and polypropylenes are spelled incorrectly (pg. 51 para. 0083 lines 6 and 8, pg. 53 para. 0088 lines 7 and 8, pg. 54 para. 0093 lines 7 and 8, pg. 70 para. 00149 lines 5 and 7, pg. 75 para. 00165 lines 6 and 7). 
	The infusion port is referenced by an incorrect reference number (pg. 68 para. 00143 line 2).
	The second end of the infusion tube is referenced by an incorrect reference number (pg. 69 para. 00145 lines 19 and 21).
	The word flexibility is spelled incorrectly (pg. 70 para. 00149 line 4, pg. 75 para. 00165 line 4).
	The second end of the transfusion port is referenced by an incorrect reference number (pg. 73 para. 00158 lines 6 and 8).
	The first end of the transfusion tube is referenced by an incorrect reference number (pg. 74 para. 00160 line 11).
	The second end of the transfusion tube is referenced by an incorrect reference number (pg. 74 para. 00161 lines 19 and 22).
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The phrase "one or more membrane member" in line 6 should read "one or more membrane members".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation "wherein the blood collection and autotransfusion container device is effective to collect and transfuse one unit of blood in less than about 10 minutes, in less than about 9 minutes, in less than about 8 minutes, less than about 7 minutes, less than about 6 minutes, less than about 5 minutes, less than about 4 minutes, or less than about 3 minutes." 
Claims 2-7 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. no. US/2005/0059951 A1 to Young (PTO-892) in view of U.S. Patent no. 3,006,341 A to Poitras (PTO-892).
Regarding claim 1, Young discloses a medical fluid container device (para. 0001-0002 lines 1-5 and 1-3) comprising: a container (10 container), an infusion member (para. 0030 lines 6-8, either port may be considered a fill or drainage port; 12 inlet), and a transfusion member (para. 0030 lines 6-8, either port may be considered a fill or drainage port; 14 outlet); wherein the infusion member (12 inlet) is connected to the blood container (para. 0038 lines 1-4; 44 attachment flange) and the infusion member (12 inlet) is configured to be in fluid communication with a subcutaneous drainage site on the subject and the container (para. 0002 lines 10-13; 12 inlet capable of being connected to drainage tubing that is in connection with a drainage site); and wherein the transfusion member (14 outlet) is connected to the blood container (para. 0038 lines 1-4; 44 attachment flange) and the transfusion member (14 outlet) is configured to be in fluid communication with the blood container and a subcutaneous transfusion site on the subject (para. 0002 lines 10-13; 14 outlet capable of being connected to infusion tubing that is in connection with a transfusion site); wherein the container device (10 container) is configured with the following characteristics: a volume of about 25-1200 mL (para. 0030 lines 12-14, 100-3000 mL) and made of biocompatible (para. 0002 lines 1-3, 10 container used with medical fluids; para. 0038 lines 7-14, 56 inner layer of 10 container comprising polypropylene-polyethylene copolymer), deformable (para. 0030 lines 15-18, 10 container is stretchable), compressible (para. 0005 lines 3-6, 10 container is flexible, non-rigid) material; wherein the infusion member (12 inlet) has an internal diameter between about 3.0-25.0 mm (para. 0047 lines 1-4, port has ID of 6.6 mm); and wherein the transfusion member (14 outlet) has an internal diameter between about 3.0-25.0 mm (para. 0035 lines 4-6, the same disclosure applies to 12 inlet port and 14 outlet port; para. 0047 lines 1-4, port has ID of 6.6 mm).
Young differs from the instantly claimed invention in that Young fails to disclose the container device being used for rapid collection and transfusion of blood or blood products, the container having a length between 9-40 cm, and the container having a width between 7-30 cm. 
Poitras teaches a blood collection and autotransfusion container device for rapid collection and transfusion of blood (col. 1 lines 56-65) that comprises a blood container (10 container), an infusion member (28 secondary port), and a transfusion member (17 transfusion member) that is structurally similar to the system of Young.
Poitras is considered to be analogous to the instantly claimed invention in that Poitras teaches a container for the collection and transfusion of blood. It would be considered obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the medical fluid container system of Young as a blood collection and autotransfusion device in view of the system of Poitras, because Poitras teaches that when handling blood a system should be a sealed and sterile apparatus (see col. 1 lines 27-30 and 34-37) as is seen in Young (para. 0030 lines 3-12, sealed container; para. 0060 lines 1-7, ports comprising seals to maintain sterility). 
It would be considered obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the container of Young with a length between 9-40 cm and a width between 7-30 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 255 SPQ 232 (1984). In the instant case, the device of Young would not operate differently with the claimed length and width and the device would function appropriately having the claimed dimensions. Further, the applicant places no criticality on the range claimed, indicating simply that the container can be formed in any suitable shape, length, and width (para. 00119 lines 1-4). 
Regarding the limitation “the blood collection and autotransfusion container device is effective to collect and transfuse one unit of blood in less than about 10 minutes, in less than about 9 minutes, in less than about 8 minutes, less than about 7 minutes, less than about 6 minutes, less than about 5 minutes, less than about 4 minutes, or less than about 3 minutes” of claim 1, Young is silent in regards to the container device being able to collect and transfuse one unit of blood in less than 3-10 minutes; however, Young is fully capable of performing the claimed function because the structure of the system of the claimed invention that directly affects blood flow rate (the internal diameters of the infusion and transfusion members) is substantially identical in Young to the structure recited in the claim; therefore, the claimed function is presumed to be inherent.  
Regarding claim 2, Young differs from the instantly claimed invention in that Young fails to disclose one or more tubing fittings configured to connect to and be in fluid communication with the    blood container and the infusion member or the blood container and the transfusion member, wherein the one or more tubing fitting comprises one or more port members, one or more tube members, one or more membrane member, one or more connector/coupler members, one or more filter members, one or more valve members, and/or one or more penetrating members, and/or any combination thereof.  
Poitras teaches one or more tubing fittings configured to connect to and be in fluid communication with the blood container (10 blood container) and the transfusion member (tubing fittings connected to 17 transfusion member through drip chamber), wherein the one or more tubing fitting comprises one or more tube members (24 tube), one or more filter members (21 filter screen), and one or more penetrating members (25 infusing needle).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the transfusion member of Young to further comprise tubing fittings connected to the transfusion member as taught by Poitras, because Poitras teaches that these tubing fittings allow for filtered re-infusion of medical fluids (col. 4 lines 24-33). 
Regarding claim 3, Young discloses one or more tubing accessories configured to attach to the container (10 container), infusion member (12 inlet) or transfusion member (14 outlet), wherein the tubing accessories comprises one or more hanging members (28 hanging flap of 10 container) and one or more cap members (19 terminal cap on 12 inlet or 14 outlet). 
Regarding claim 4, Young discloses that the infusion member (12 inlet) comprises: one or more tubing fittings comprising a port member (124 fill port as an alternative embodiment of 22 terminal port) and a membrane member (98 septum), and one or more tubing accessories comprising a cap member (19 terminal cap).
Regarding claim 5, Young differs from the instantly claimed invention in that Young fails to disclose that the transfusion member comprises: one or more tubing fittings comprising a tube member and a penetrating member, and one or more tubing accessories comprising a cap member and a clamp member.  
Poitras teaches that the transfusion member (tubing fittings 24 tube and 25 infusing needle connected to and in fluid communication with 17 transfusion member through 19 drip chamber) comprises one or more tubing fittings comprising a tube member (24 tube) and a penetrating member (25 infusing needle), and one or more tubing accessories comprising a cap member (26 cap) and a clamp member (27 clamp).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the transfusion member of Young to further comprise a tube, penetrating member, a cap, and a clamp as taught by Poitras, because Poitras teaches that these tubing fittings allow for filtered re-infusion of medical fluids (col. 4 lines 24-33) and the tubing accessories allow for flow regulation and sealing of the re-infusion members (see col. 3 lines 26-33).
Regarding claim 6, Young discloses that the infusion member (12 inlet) is flexible, the transfusion member (14 outlet) is flexible, or both (para. 0035 lines 4-6, the same disclosure applies to 12 inlet port and 14 outlet port; para. 0036 lines 1-5, 12 inlet and 14 outlet comprising 44 attachment flange; para. 0046 line 1, 44 attachment flange is pliable or flexible). 
Regarding claim 7, Young differs from the instantly claimed invention in that Young fails to disclose that the infusion member is clampable, the transfusion member is clampable, or both.
Poitras teaches that the transfusion member (Fig. 1, tubing fitting 24 tube as connected to 17 transfusion member through drip chamber shown with 27 clamp) is clampable.
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the transfusion member of Young to comprise a clampable portion as taught by Poitras, because Poitras teaches that a clamp on the transfusion member can regulate the flow of liquid infusion from the container (see col. 3 lines 31-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781